Citation Nr: 1447319	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-06 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable initial rating for allergic rhinitis.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1998 until February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for allergic rhinitis and assigned an initial noncompensable rating.  The Veteran appealed the initial rating assigned in this decision, and the matter is now before the Board.
 
Consideration of the appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an Informal Hearing Presentation submitted by the Veteran's representative.


FINDING OF FACT

Throughout the initial rating period on appeal, allergic rhinitis has been productive of nasal obstruction of 75 percent in one nostril and 25 percent in the other, but not total unilateral obstruction, greater than 50 percent bilateral obstruction, or polyps.


CONCLUSION OF LAW

The criteria for an initial compensable rating for allergic rhinitis have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.97, Diagnostic Code 5622 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Rating for Allergic Rhinitis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's appeal for a compensable initial rating for allergic rhinitis is an appeal from the initial assignment of a disability rating following the establishment of service connection.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

In the April 2011 decision on appeal, the Veteran was awarded service connection for allergic rhinitis and granted an initial noncompensable evaluation effective February 12, 2010.  The Veteran's disability is rated under 38 C.F.R. § 4.97, Diagnostic Code (DC or Code) 6522.  Under this Code, allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, is rated 10 percent disabling.  Where allergic or vasomotor rhinitis is productive of polyps, it is rated 30 percent disabling.  38 C.F.R. § 4.97.

After reviewing the entire claims file, the Board finds that the Veteran's allergic rhinitis has not been compensably disabling at any time during the initial period on appeal.  The Board finds that allergic rhinitis has been productive of nasal obstruction of 75 percent in one nostril and 25 percent in the other, but neither total unilateral obstruction, nor greater than 50 percent bilateral obstruction.  As an initial matter, there is evidence of a left-deviated septum, this has not been associated with service-connected allergic rhinitis is not for consideration in the applicable rating criteria, and is not the subject of the current appeal.  

While treatment records reflect that the Veteran has been diagnosed with allergic rhinitis, she has had only partial nasal obstruction, and no polyps.  On evaluation in January 2010, for example, the Veteran had a clear nasal discharge, with boggy/red turbinates, but no nasal obstruction was noted.

On VA examination in February 2011, the Veteran reported constant sinus problems with 10 non-incapacitating episodes per year.  Episodes were associated with headaches, and the Veteran endorsed interference with breathing through the nose as well as purulent discharge, hoarseness, and pain.  Physical examination revealed 25 percent nasal obstruction in the right nostril, 75 percent in the left, and no evidence of nasal polyps.  Rhinitis was present and it was believed to be allergic in origin given the Veteran's change in symptoms in response to antibiotics.

Without evidence of either polyps (which the Veteran does not have), greater than 50-percent bilateral nasal obstruction, or total obstruction on one side, a compensable rating is not warranted for the disability at issue.  In March 2012, the Veteran argued that the VA examiner's use of an otoscope to observe her nasal passages was inappropriate as such an instrument would be unable to detect polyps deep in the sinus cavity.  The Board is "entitled to assume the competence of a VA examiner."  Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  To that end, the Board presumes that the examiner's choice of diagnostic tool was appropriate, and while the Veteran may not have agreed with such choice, she is not competent to opine on the relative merits or efficacy of one medical diagnostic tool versus another.

The Board has considered applying alternate Codes to evaluate the Veteran's service-connected disability.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, the Board notes that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," see Butts v. Brown, 5 Vet. App. 532, 538 (1993), and that one Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Nonetheless, having considered whether a compensable rating may be warranted under an alternative Diagnostic Code, including all Codes within the schedule of ratings for the respiratory system under 38 C.F.R. § 4.97, the Board finds that one is not.  

The Board notes that there were reports of a headache disability at the time of VA examination.  Supplied treatment records, however, include the Veteran's express denials that headaches accompany her sinus disability.  Should she feel however that headaches are a part of the service-connected condition, she is free to contact her representative and the RO to initiate a claim.  

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected allergic rhinitis.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of obstruction caused by allergic rhinitis and the presence or lack of polyps; thus, the demonstrated primary manifestation - namely partial obstruction of the nasal passages - is contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's allergic rhinitis, and referral for consideration of an extra-schedular evaluation is not warranted.

Finally, the record does not reveal that the Veteran is claiming that she is rendered unemployable by virtue of her allergic rhinitis, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted.  

Accordingly, the Board concludes that the Veteran's allergic rhinitis has not been compensably disabling at any time during the entire initial rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under applicable VA laws and regulations.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA and non-VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.  The duty to assist was further satisfied by VA examination in February 2011, during which the examiner conducted a physical examination of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  While the VA examiner was not provided the Veteran's claims file for review, an accurate history was elicited from the Veteran regarding symptoms referable to her service-connected allergic rhinitis.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

A higher (compensable) initial evaluation for allergic rhinitis is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


